Jordan, Justice.
Appellant was convicted of armed robbery, sentenced to life imprisonment and appeals.
1. The general grounds are without merit. The state produced witnesses who identified the appellant as the robber who at gunpoint committed the robbery. The jury chose to believe the state’s witnesses rather than the alibi witnesses of the appellant.
2. The trial court did not err in allowing a state’s witness, over objection, to testify what she herself told others at the time of the robbery concerning the *747resemblance that the robber bore to a person who had come to the office about a week prior to the robbery. Holbrook v. State, 126 Ga. App. 569 (191 SE2d 348) (1972).
Submitted August 5, 1977
Decided September 27, 1977.
Ronald G. Shedd, C. Ronald Patton, for appellant.
Jimmy Lee Gordon, pro se.
F. Larry Salmon, District Attorney, Wallace W. Rogers, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.